Citation Nr: 0618733	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  05-04 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss, to include as secondary to service-connected 
diabetes mellitus type II.


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the benefit sought on appeal.

REMAND

A preliminary review of the record indicates that the 
veteran's claim requires additional development.

In August 2005, the veteran submitted an August 2005 private 
medical opinion from Dr. L. Rodriguez which relates his 
condition to service.  The veteran did not submit a waiver of 
initial consideration of this evidence by the RO.  In light 
of Disabled Am. Veterans (DAV) v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and VAOPGCPREC 1-
2003, 69 Fed. Reg. 25177 (2004), the RO must consider the 
additional evidence prior to the Board's appellate review.

The Board notes that there may be medical records relevant to 
this case which have not been obtained.  Specifically, the 
private medical opinion of August 2005 provides that the 
veteran was treated for hearing loss from 2003 to July 2005.  
The only treatment records associated with the claims file 
are dated March 2003 and June 2004.  It is unclear whether 
the veteran was treated prior to March 2003.  In addition, 
the claims file does not contain any of the veteran's 
treatment records from July 2004 to July 2005.

In light of the foregoing, the Board finds that this case 
must be REMANDED for the following action:

1.  After obtaining any necessary 
authorization, obtain all of the veteran's 
treatment records from Dr. L. Rodriguez, 
which have not been previously secured.

2.  Readjudicate the veteran's claim for 
service
connection for bilateral sensorineural 
hearing loss, to include as secondary to 
service-connected diabetes mellitus type 
II, with consideration of the evidence 
received by VA in August 2005, the 
requested treatment records, and any other 
evidence added to the record since the 
issuance of the Statement of Case in 
January 2005.  If the decision is adverse 
to the veteran, provide him a 
supplemental statement of the case.  A 
reasonable period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

